Citation Nr: 0325667	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  00-11 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to December 
1944.  He died in August 1999.  The appellant is the 
veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from March 2000 and August 2001 rating 
decisions of the Department of Veterans Affairs (VA) Denver, 
Colorado, Regional Office (RO).  In the March 2000 decision, 
the RO denied service connection for the cause of the 
veteran's death.  In the August 2001 decision, the RO denied 
dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1151.  

In June 2000 and October 2000, the appellant and her son 
presented oral testimony before a Hearing Officer at the RO.  
Transcripts from those hearings have been associated with the 
claims file.

In August 2002, the appellant and her son testified at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of the testimony has been 
associated with the claims file.

In March 2003, the Board sought to obtain a Veterans Health 
Administration (VHA) medical opinion, which was received in 
April 2003.  In May 2003, the Board provided the appellant 
and her representative with a copy of the medical opinion and 
an opportunity to submit additional evidence and/or argument 
within 60 days of the date of the letter.  The veteran's 
representative submitted additional evidence and argument in 
July 2003.  The case is now ready for appellate review.


FINDINGS OF FACT

1.  The veteran died in August 1999.  The cause of death was 
listed as coronary arrest secondary to arrythmia due to or as 
a consequence of coronary artery disease.  Peptic ulcer 
disease was listed as an "other significant condition" 
contributing to death but not related to cause of death.

2.  At the time of the veteran's death, he was service 
connected for an anxiety reaction with conversion features, 
evaluated as 50 percent disabling; bilateral lipomatosis of 
the thighs, abdomen, and arms, evaluated as 20 percent 
disabling; and right middle finger callous, evaluated as 
noncompensably disabling.  

3.  The preponderance of the evidence is against a finding 
that the veteran's service-connected anxiety reaction with 
conversion features caused or contributed to the veteran's 
death.  

4.  The preponderance of the evidence shows that the 
proximate cause of the veteran's death was not an injury or 
an aggravation of an injury resulting in additional 
disability by reason of VA hospitalization, or medical or 
surgical treatment.




CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.312 (2002).

2.  The criteria for entitlement to dependency and indemnity 
compensation under 38 U.S.C.A. § 1151 based on a claim that 
the veteran's death resulted from hospitalization, or medical 
or surgical treatment provided by the VA, are not met.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.358 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter:  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103.  Second, the VA has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate her claims.  As to the 
claim for service connection for cause of the veteran's 
death, the discussions in the March 2000 and August 2001 
rating decisions, the April 2000 statement of the case, a 
statement made by the Hearing Officer at the June 2000 RO 
hearing, and the August 2001 letter informed the appellant of 
the evidence necessary to substantiate her claim.  
Specifically, the appellant has been informed in these 
decisions, hearing, and letter that she needs to bring forth 
evidence of a relationship between the cause of the veteran's 
death and the veteran's service, to include a service-
connected disability.  In the April 2000 statement of the 
case, the RO provided the appellant with the applicable 
regulations for service connection for cause of the veteran's 
death.  As to the claim for entitlement to dependency and 
indemnity compensation under the provisions of 38 U.S.C.A. 
§ 1151, the appellant was informed in the August 2001 rating 
decision, statement of the case, and letter that the evidence 
needed to substantiate this claim would be evidence 
establishing that the veteran's death was caused by treatment 
at a VA facility and involved carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance on 
the part of VA or was an event not reasonably foreseeable.  
In the August 2001 statement of the case, the RO provided the 
appellant with the provisions of 38 U.S.C.A. § 1151.  

Additionally, in an August 2001 letter to the appellant, the 
RO informed her that it would obtain any VA or other Federal 
records that she identified.  The RO also told her that if 
there were private medical records, she needed to fill out a 
VA Form 21-4142, Authorization and Consent to Release 
Information to VA, so that VA could obtain those records.  
The determinations listed above and the August 2001 letter 
provided the appellant with a specific explanation of the 
type of evidence necessary to substantiate her claims, as 
well as an explanation of what evidence was to be provided by 
her and what evidence the VA would attempt to obtain on her 
behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Based on the above, the Board finds that VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO obtained the August 1999 VA treatment 
records relevant to the claim for compensation under the 
provisions of 38 U.S.C.A. § 1151.  As to statements from 
private professionals, the appellant has submitted such 
evidence.  Finally, VA has obtained a medical opinion as to 
both issues in this case.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claims.  Therefore, 
no further assistance to the appellant with the development 
of evidence is required for these claims.

II.  Factual Background.

The veteran had active service from April 1943 to December 
1944.  He died on August [redacted], 1999, the same day he had been 
seen at a VA facility.  The appellant seeks service 
connection for the cause of the veteran's death and, as an 
alternative, she seeks dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1151 for the veteran's 
death.  As to her claim for service connection for cause of 
the veteran's death, she asserts that the veteran's service-
connected psychiatric disorder caused the veteran to develop 
a heart disorder, which contributed to the veteran's death.  
She further asserts that VA should have known something was 
wrong with the veteran when he was seen in August 1999, hours 
before he had a heart attack and died, and that the failure 
of VA to care properly for the veteran caused or contributed 
to his death.  

The service medical records show that the veteran was 
diagnosed with psychoneurosis.  At separation, examination of 
the cardiovascular system was normal.  

In April 1945, the veteran filed a claim for compensation for 
asthma, nervous condition, lumps on legs, hay fever, and an 
injury to the left index finger.  In a June 1945 rating 
decision, the RO granted service connection for 
psychoneurosis, lipomatosis of the bilateral thigh, and 
callous on the nail of the right middle finger and assigned 
10 percent, noncompensable, and noncompensable evaluations, 
respectively.

In June 1949, the RO reduced the veteran's evaluation from 
10 percent to noncompensable, effective August 10, 1949, and 
reclassified the service-connected disability as 
psychoneurotic reaction, anxiety and conversion reactions.  
In November 1949, the RO reinstated the 10 percent evaluation 
and increased the evaluation to 30 percent, effective 
September 15, 1949.  In June 1963, the RO increased the 
evaluation to 50 percent.  The veteran had remained at 
50 percent since that time.

The veteran's service medical records do not contain any 
references to a heart disorder or an ulcer disorder.  The 
first showing of a heart disorder was in June 1990, when the 
veteran was found to have a complete heart block.  At that 
time, the veteran underwent a pacemaker placement.  In the 
hospitalization summary report, the examiner stated that the 
veteran was a 71-year-old male with "no cardiac history" 
who had presented with near syncope and bradycardia.  The 
examiner stated, "Cardiac risk factors-the patient has a 
positive family history, however[,] has no hypertension, 
diabetes, or hypercholesterolemia."  He noted that the 
veteran had not smoked cigarettes for 20 years and that the 
veteran's brother had had a myocardial infarction at the age 
of 56 and that his father had died secondary to a myocardial 
infarction at the age of 77.  

In July 1990, the veteran submitted a claim for service 
connection for a heart disorder as secondary to his service-
connected psychoneurosis.  

A December 1990 VA examination report shows that the examiner 
reviewed the veteran's claims file and examined him and 
stated that the veteran's cardiac disease was not secondary 
to the service-connected anxiety neurosis.  

In January 1991, the RO denied the veteran's claim for 
service connection for a heart disorder as secondary to the 
service-connected psychiatric disorder.  The veteran appealed 
the decision.

In a March 1991 statement, a private physician stated that 
the veteran suffered from anxiety and tension, which had 
gotten worse during the recent "Middle East War."  He added 
that the veteran suffered from post-traumatic stress disorder 
and was presently on tranquilizers.

In November 1991, the Board denied service connection for a 
heart disorder as secondary to service-connected anxiety 
neurosis.

In a November 1993 letter, a private psychologist, Dr. DD, 
stated that the veteran had been in an automobile accident in 
June of that year.  Dr. DD stated that the veteran had memory 
deficits, the inability to concentrate, and occasional 
disorientation as to time and place.  The veteran reported 
having several night terrors a week about the accident and 
his combat experiences during World War II.  Dr. DD stated 
that the veteran agreed to enter treatment with him.  He 
noted that he had tried to administer the Millon Clinical 
Multiaxial Inventory but that the results were not valid.  
Dr. DD stated that he thought it was safe to enter a 
diagnosis of post-traumatic stress disorder secondary to the 
automobile accident.  

In a September 1994 letter from Dr. DD, he stated that he had 
been treating the veteran for "psychological injuries 
resulting from a June 25, 1993, rear[-]end auto[mobile] 
collision."  He noted he was worried about the veteran's 
sleep patterns because he was waking up numerous times 
throughout the evening and the morning and was fatigued all 
the time.  He concluded that he had no doubt that the 
"biomechanics of the accident contributed to this syndrome 
of psychological distress and disorder."  

In a statement from a private physician, dated June 1995, he 
stated that the veteran stated that his nervous condition had 
worsened and that he had bad dreams from the war, which had 
caused his heart to beat faster.  The private physician added 
that the veteran reported that his heart beating faster would 
cause him to be nauseated, which would, in turn, caused him 
to be mean to his wife.  The private physician stated that 
the veteran would continue to be followed.  

An August 1999 VA outpatient treatment report shows the 
veteran was seen with complaints of severe epigastric burning 
pain with water brash, nocturnal cough, and alleviation of 
these symptoms with gastrointestinal cocktail and Maalox for 
the past two to three months.  The VA examiner stated that 
the veteran reported he had been evaluated at North Suburban 
Hospital by a physician, who had performed an echocardiogram 
and a left upper quadrant ultrasound, both of which were 
normal.  The veteran further reported that he had been 
started on Prilosec without significant improvement of his 
symptoms.  The examiner noted that the veteran denied any 
episodes of angina with exertion.  The veteran also denied a 
decrease in exercise tolerance, paroxysmal nocturnal dyspnea, 
or nocturia.  The examiner noted that there was no history of 
a myocardial infarction, but that the veteran had a third-
degree heart block.  Examination of the heart revealed 
regular rhythm and rate without murmur, rub, or gallop.  The 
examiner did not enter a diagnosis but under "plan" stated 
that the veteran had gastroesophageal reflux disorder and 
that the veteran would be referred for 
esophagogastroduodenoscopy to evaluate ulcer disease.  He 
added that there was no orthostatic on examination but that 
he would check for a CBC for anemia and an "H. Pylori ag."  
He stated he had stopped the veteran's nonsteroidal anti-
inflammatory drug in favor of Tylenol.

The veteran died later the same day in August 1999.  The 
cause of death was listed as coronary arrest secondary to 
arrhythmia due to or as a consequence of coronary artery 
disease.  Peptic ulcer disease was listed as an "other 
significant condition" contributing to death but not related 
to cause of death.

In June 2000, the appellant and her son presented oral 
testimony before a Hearing Officer at the RO.  The appellant 
stated that she and the veteran had gotten married after he 
was separated from service.  She noted that she remembered he 
had been diagnosed with post-traumatic stress disorder from 
his memory of the war and that he would wake up at times 
hollering and in a big sweat.  The appellant testified that 
the veteran's post-traumatic stress disorder bothered him 
from the time he got out of service to the time of his death.  
She stated that the day the veteran died, he had gone to the 
VA and was there around two o'clock in the afternoon and had 
come home around four o'clock and had been home for 15 
minutes when he had a heart attack and died.

In a June 2000 letter, Dr. DD stated that he had treated the 
veteran from October 1993 to March 1996 and that "[c]learly 
the foundation of his disorder was his combat experience in 
Italy during the Second World War."  He stated that he did 
not believe that the veteran ever emotionally recovered from 
the "horrific experiences" and that the veteran carried 
"significant psychological scar[r]ing" from those 
experiences.  

In October 2000 the appellant and her son presented oral 
testimony before a Hearing Officer at the RO.  The appellant 
stated that she saw the veteran go through difficult times 
for so many years, which was enough to give anyone heart 
problems.  She said that she had been told by several of the 
veteran's doctors that his heart problem had been caused by 
his psychiatric disorder.  She noted that she had asked one 
of them to put that in writing and that he said he could not 
because of insurance problems.  The veteran's son testified 
that the veteran had been told when he had been seen by VA on 
the date of his death that nothing was wrong with him, but 
that the veteran had come home and had a heart attack that 
had killed him.

In an October 2000 letter, Dr. DD stated, "It is my 
considered opinion that while I treated [the veteran] for 
[post-traumatic stress disorder] (PTSD) stemming from WW II, 
I believe PTSD was a major contributing factor to his 
coronary artery disease."  He noted that there was research 
indicating such a relationship by the American Journal of 
Epidemiology.  A one-page summary of that article is in the 
claims file.  It states that a study was conducted to 
investigate the association of wartime stress variables and 
coronary artery disease.  It further states that findings 
suggested that there is a relation between exposure to both 
acute and chronic war events and coronary artery disease.

In August 2002, the appellant and her son testified before 
the undersigned via a video conference hearing.  The 
veteran's representative asserted that the veteran had been 
suffering from an anxiety disorder for over 59 years and that 
he had been 50 percent disabled due to the anxiety disorder 
for 36 years at the time of his death.  He stated that there 
were different treatises that indicated that that acute 
myocardial infarction would have its onset by episodes of 
anger and that mental stress inducted myocardial ischemia and 
cardiac events.  The representative stated that the 
preponderance of the evidence showed that there was a 
relationship between the veteran's service-connected 
psychiatric disorder and the heart attack that caused his 
death.  The appellant stated that the day the veteran died, 
he was very angry and mad at everything she did.  She 
described him as being "angry at the whole world."  She 
stated that the veteran did a lot of yelling and screaming.  
The veteran's son stated that the veteran was "always upset 
and always mad."  He stated the veteran was easily 
irritated.  The veteran's son further testified that he was 
there in their house the day the veteran died.  He remembered 
the veteran had come home from being seen at the VA clinic 
and reported he was not feeling well.  He stated the veteran 
went to the bathroom, at which time, he had a massive heart 
attack and died.  

In March 2003, the Board solicited a VHA opinion.  The Board 
asked that the veteran's claims file be reviewed by a 
cardiologist and that the physician address the two theories 
under which the appellant was seeking compensation benefits.  
The Board noted that under the first theory, the appellant 
was arguing that the veteran's service-connected psychiatric 
disorder contributed to the coronary artery disease and his 
coronary arrest.  The Board asked whether it was as likely as 
not that the veteran's anxiety reaction was the principal or 
contributory cause of the veteran's death.  The Board further 
noted that, under the second theory, the appellant was 
arguing that the VA Medical Center was negligent in failing 
to recognize that the veteran was having a heart attack at 
the time he went in for treatment in August 1999 and that as 
a result of that negligence that the veteran died.  The Board 
asked whether it was as likely as not that the proximate 
cause of the veteran's death was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
medical treatment.

Responses from a VA cardiologist and VA psychiatrist were 
received in April 2003.  In the cardiologist's response, he 
stated that he did not agree with the diagnosis of coronary 
artery disease in the death certificate.  He noted that there 
was no data to support the diagnosis and that the veteran had 
no risk factors for coronary artery disease-except his age-
and no objective evidence of myocardial ischemia.  He added 
that the veteran had not been placed on medication for 
angina, which indicated that his physicians did not suspect 
ischemia, "a conclusion supported by a recent echocardiogram 
[which,] according to the patient[,] was normal."  The VA 
physician noted that the veteran had suffered from anxiety 
since his war experience but that his psychiatric symptoms 
had worsened abruptly following a head injury in a 1993 
automobile accident.  He stated that even if coronary artery 
disease did cause the veteran's death that it would be 
difficult to state that "an event 50 years prior" was 
implicated in his death.

As to the VA's culpability in misdiagnosing the veteran's 
condition, the physician stated that while it was obvious 
that whatever pathology caused his death was active when he 
visited VA, the physician had obtained a reasonable history 
and physical.  He noted that the physician had entered a 
diagnosis of gastroesophageal reflux disorder, which was 
substantiated when the veteran reported his symptoms had 
improved with administration of a gastrointestinal cocktail.  
His final conclusion was that the VA doctors had practiced 
within the standard of care and were not careless or 
negligent in their practice.  

In a separate hand-written note, a psychiatrist stated that 
he had reviewed the veteran's chart and the VA cardiologist's 
opinion and that he agreed with the cardiologist's views 
"entirely."  He stated that it was notable that the veteran 
had "very brief" combat exposure, as his asthma had 
repeatedly pulled him out of line.  He stated that the 
veteran's overall inability to fully come to terms with his 
life was also reflected in is overall inability to make a 
fully satisfactory military adjustment, which was well 
reflected in contemporaneous notes.  The VA psychiatrist 
stated any causative relationship between the veteran's death 
and his service-connected disability was not only speculative 
"but implausible."  

In the July 2003 informal hearing presentation, the veteran's 
representative asserted that the veteran disagreed with the 
conclusions reached by the VA cardiologist, as Dr. DD's 
statement was supported by an article from the American 
Journal of Epidemiology.  Additionally, he argued that there 
is a plethora of empirical clinical data that supports Dr. 
DD's conclusion.

III.  Legal Analysis.

A.  Cause of death

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disorder 
such as coronary artery disease is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

The VA regulation pertaining to claims for service connection 
for the cause of death, 38 C.F.R. § 3.312, provides as 
follows: 

(a) General.  The death of a veteran will 
be considered as having been due to a 
service-connected disability when the 
evidence establishes that such disability 
was either the principal or a 
contributory cause of death.  The issue 
involved will be determined by exercise 
of sound judgment, without recourse to 
speculation, after a careful analysis has 
been made of all the facts and 
circumstances surrounding the death of 
the veteran, including, particularly, 
autopsy reports.
(b) Principal cause of death.  The 
service-connected disability will be 
considered as the principal (primary) 
cause of death when such disability, 
singly or jointly with some other 
condition, was the immediate or 
underlying cause of death or was 
etiologically related thereto.
(c) Contributory cause of death.  (1) 
Contributory cause of death is inherently 
one not related to the principal cause.  
In determining whether the service-
connected disability contributed to 
death, it must be shown that it 
contributed substantially or materially; 
that it combined to cause death; that it 
aided or lent assistance to the 
production of death.  It is not 
sufficient to show that it casually 
shared in producing death, but rather it 
must be shown that there was a causal 
connection.
(2) Generally, minor service-connected 
disabilities, particularly those of a 
static nature or not materially affecting 
a vital organ, would not be held to have 
contributed to death primarily due to 
unrelated disability.  In the same 
category there would be included service-
connected disease or injuries of any 
evaluation (even though evaluated as 100 
percent disabling) but of a quiescent or 
static nature involving muscular or 
skeletal functions and not materially 
affecting other vital body functions.
(3) Service-connected diseases or 
injuries involving active processes 
affecting vital organs should receive 
careful consideration as a contributory 
cause of death, the primary cause being 
unrelated, from the viewpoint of whether 
there were resulting debilitating effects 
and general impairment of health to an 
extent that would render the person 
materially less capable of resisting the 
effects of other disease or injury 
primarily causing death.  Where the 
service-connected condition affects vital 
organs as distinguished from muscular or 
skeletal functions and is evaluated as 
100 percent disabling, debilitation may 
be assumed.
(4) There are primary causes of death 
which by their very nature are so 
overwhelming that eventual death can be 
anticipated irrespective of coexisting 
conditions, but, even in such cases, 
there is for consideration whether there 
may be a reasonable basis for holding 
that a service-connected condition was of 
such severity as to have a material 
influence in accelerating death.  In this 
situation, however, it would not 
generally be reasonable to hold that a 
service-connected condition accelerated 
death unless such condition affected a 
vital organ and was of itself of a 
progressive or debilitating nature.

The appellant is entitled to service connection for the cause 
of the veteran's death if she can establish that a disability 
incurred or aggravated by service, or proximately due to or 
the result of service connected disability, either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The Board has carefully and thoroughly reviewed the evidence 
of record and finds that the preponderance of the evidence is 
against the grant of service connection for cause of the 
veteran's death.  Certain heart disorders and ulcer disorders 
are designated as chronic and, absent affirmative evidence to 
the contrary, will be presumed service connected when 
manifested to a degree of 10 percent within one year of the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.  In this case, 
however, there is no evidence that the veteran developed a 
heart disorder or an ulcer disorder either during service or 
within one year following his discharge from service.  In 
fact, at separation, clinical evaluation of the 
cardiovascular system was normal.  The evidence which is of 
record shows that the disorders listed on the death 
certificate were not present until many years after the 
veteran's separation from service.  Specifically, the first 
objective showing a heart disorder was in 1990-46 years 
following the veteran's discharge from service.  The first 
showing of an ulcer disorder was when the veteran was seen in 
August 1999 for complaints of epigastric burning-54 years 
following the veteran's discharge from service.  
Additionally, there were no gastrointestinal complaints or a 
showing of an ulcer disorder at that time.  It must be noted 
that when the veteran filed his original claim for 
compensation benefits after his discharge from service, he 
did not seek benefits for either a heart disorder or an ulcer 
disorder.  Accordingly, service connection for cause of the 
veteran's death cannot be based upon direct service 
connection.

The appellant asserts that the veteran's heart disorder was 
proximately due or the result of the service-connected 
anxiety reaction with conversion features.  There is evidence 
that supports the appellant's contentions; however, the Board 
finds that the preponderance of the evidence is against such 
a relationship.  The reasons are explained below.

The evidence that supports the appellant's claim is the 
October 2000 letter from Dr. DD.  There, he stated that the 
veteran had post-traumatic stress disorder from his service 
in World War II, which had contributed to the veteran's 
coronary artery disease.  Thus, Dr. DD has essentially 
asserted that the veteran's psychiatric disorder contributed 
to the cause of the veteran's death.

Evidence against the appellant's claim includes the December 
1990 VA examination report, wherein the examiner stated that 
the veteran's cardiac disease was not secondary to the 
service-connected psychiatric disorder.  This indicates that 
the service-connected anxiety reaction with conversion 
features did not contribute or cause the veteran's death.  
Additionally, in the April 2003 VHA opinions, both physicians 
determined that the veteran's psychiatric disorder did not 
cause the cardiac disease or contribute to the veteran's 
death.  Specifically, it must be noted that the VA 
cardiologist determined that the veteran did not have 
coronary artery disease.  He substantiated that determination 
with clinical evidence in the claims file, which did not show 
that the veteran was ever diagnosed with coronary artery 
disease during his lifetime and medication given to the 
veteran during his lifetime, which would indicate that the 
veteran's physicians did not believe that he had coronary 
artery disease.  Regardless, the cardiologist determined that 
the veteran's psychiatric disorder could not have caused the 
cardiac arrest, which led to the veteran's death.  The VA 
psychiatrist determined that it was implausible to state that 
the veteran's psychiatric disorder had a causative 
relationship to his death.  

In reviewing the opinion provided by Dr. DD, the Board notes 
that he is  psychologist and has not indicated what type of 
expertise he has on a psychiatric disorder causing a physical 
medical condition.  For this reason, the Board gives the two 
VA physicians's opinions more probative value as to whether a 
psychiatric disorder caused a medical condition, which led to 
the veteran's death.  Both of those physicians have at least 
four years of medical training.  The VA psychiatrist has a 
specialty in psychiatric disorders, and the Board finds that 
such provides another basis to give his opinion more 
probative value.  He has the both the medical expertise and 
the psychiatric training to make a well-informed 
determination that a psychiatric disorder did not cause the 
veteran's death.  The VA cardiologist has a specialty in 
cardiac disease and has the medical expertise to opine as to 
whether the veteran's psychiatric disorder could have caused 
cardiac disease.  Both VA physicians stated that they had 
reviewed the claims file and both came to the same 
conclusion-that the veteran's service-connected psychiatric 
disorder did not contribute to his death.  The Board gives 
both of these opinions high probative value for the reasons 
stated above.  Again, while Dr. DD has the expertise as to 
psychological disorders, there is nothing in the record that 
establishes that he has the medical expertise to opine as to 
matters involving medical diagnoses or medical etiology.  

The Board is aware that Dr. DD cited to an article in 
substantiating his statement that the veteran's post-
traumatic stress disorder caused heart disease.  A summary of 
that article is of record and does substantiate a possible 
correlation between post-traumatic stress disorder and heart 
disease.  However, the Board gives little probative value to 
the article, as it is not specific to the veteran.  A general 
finding that post-traumatic stress disorder can cause heart 
disease does not equate to a finding that every person with 
post-traumatic stress disorder will develop heart disease.  
Thus, while the concept of the article assists the appellant 
with her claim, articles cannot be said to contain a medical 
opinion demonstrating that the veteran's psychiatric disorder 
contributed to his heart disorder, which led to his death.  
See Libertine v. Brown, 9 Vet. App. 521, 523 (1996); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  Three VA 
medical professionals have determined that the veteran's 
heart disorder was not caused by his service-connected 
psychiatric disorder.  The Board finds that these are the 
most probative opinions in the record.  Again, each 
professional is a medical doctor and has the medical 
expertise to opine whether a psychiatric disorder caused a 
medical condition.

To the extent that the appellant and her son offer their own 
opinions and testimony that the veteran's service-connected 
disability contributed to his death, those contentions are 
not corroborated by competent medical evidence nor has it 
been shown that they have the requisite knowledge of medical 
principles that would permit them to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Van Slack v. Brown, 5 Vet. App. 499, 501 (1993) 
(holding that a veteran's widow was not capable of testifying 
as to matters involving medical causation such as the cause 
of the veteran's death).  

In summary, the evidence shows that the heart disorder which 
caused the veteran's death was not present during service or 
manifested within one year after service.  Additionally, the 
preponderance of the evidence is against a finding that the 
service-connected psychiatric disorder caused or contributed 
substantially or materially to cause the veteran's death.  
Accordingly, the Board concludes that, for the reasons stated 
above, service connection for cause of the veteran's death is 
not warranted.  

B.  38 U.S.C.A. § 1151

Title 38, U.S.CA. § 1151 provides that, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability or death were service connected.  Subsequent 
amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  Those amendments 
apply to claims for compensation under 38 U.S.C.A. § 1151 
which were filed on or after October 1, 1997.  VAOPGCPREC 40-
97.  The Board notes that the appellant filed her claim for 
dependency and indemnity compensation after that date and 
thus the version of § 1151 that is applicable to this case is 
the amended version that is applicable only to claims filed 
on or after October 1, 1997.  See Pub. L. No. 104-204, 
§ 422(b)(1), (c), 110 Stat. 2926-27 (1996).  

Based on a careful and thorough review of the evidence of 
record, and for the following reasons and bases, it is the 
decision of the Board that the preponderance of the evidence 
weighs against the claim for compensation under 38 U.S.C.A. 
§ 1151 for death alleged to be caused by medical treatment 
provided by VA.

There is only one physician who has addressed the appellant's 
claim for dependency and indemnity compensation under the 
provisions of 38 U.S.C.A. § 1151.  In the April 2003 VHA 
opinion, the VA cardiologist determined that the VA physician 
who had seen the veteran on August [redacted], 1999 obtained a 
"reasonable history and physical" and entered a diagnosis 
of gastroesophageal reflux disorder which diagnosis was 
substantiated based upon history provided by the veteran 
(when the veteran reported that his symptoms improved 
following a gastrointestinal cocktail).  He stated that while 
the proper diagnosis was missed, the doctors had practiced 
within the standard of care and were not careless or 
negligent in their practice.  The VA cardiologist had an 
opportunity to review the claims file, to include the August 
[redacted], 1999, VA treatment report and came to the conclusion that 
there was no fault on VA for the missed diagnosis.  The 
foregoing medical opinion weighs against the appellant's 
claim with respect to whether there was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
hospitalization or medical or surgical treatment.  The Board 
notes that there is no competent evidence to refute this 
determination.  

Although the appellant and her son have offered their own 
opinions that the veteran's death could have been prevented 
had VA kept the veteran at the facility so that when he had 
his heart attack that he might have survived it, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that lay persons, such as the appellant and her son, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu, 2 Vet. App. at 494-5.  

In summary, the preponderance of the medical evidence does 
not show that the proximate cause of the veteran's death was 
the result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA when it saw the veteran on August [redacted], 1999, for 
gastrointestinal complaints.  Accordingly, the Board 
concludes that the criteria for entitlement to compensation 
under 38 U.S.C.A. § 1151 for death of the veteran, claimed to 
be an act of omission by VA, are not met.  


ORDER

Service connection for cause of the veteran's death is 
denied.

Dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1151 is denied.



___________________________________________
	MICHAEL D. MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

